 

men Lencsn
_.`_HECEIVED Magistrate Judge

OCT 3 0 2018

CLERK U.S. DlSTRIBT CGUR
“TERN DlSTR|CT OF WASH|NGTO|| :T TACOMA

L DEPUW

 

p_\

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

\QOO\]O\Ul-l>b~>l\)

UNITED STATES OF AMERICA,
Plaintiff,

No. CR18-5113

)
)
) FINDINGS AND ORDER ACCEPTING
) DEFENDANT FOR DEFERRED

) PROSECUTION, APPROVING

) TREATMENT PLAN, AND

)

§

)

,_\y._a
'-*O

v.
TRENTON M. PERRY,
Defendant.

p_\
N

DIRECTING DEFENDANT TO TAKE
TREATMENT AS PRESCRIBED

v-\o-l
.I>L)J

 

p_.\
LJI

THIS MATTER, coming on for hearing this §_Qday of o ¢,7' , 2018 upon the

y__»
O'\

defendant's Petition for Deferred Prosecution; the defendant appearing in person and by

p_\
\l

J ames B. Feldrnan, Attorney at Law; the United States of America being represented by

,__a
00

Barbara Sievers, Assistant United States Attorney; the Court, having examined and

p_a
\O

incorporated into the record Petitioner’s Petition and Statement in Support of deferred

N
0

prosecution, the evaluation and treatment report prepared by STOP, and the files and

N
»_.A

records herein, being fully advised in the premises, does now make and enter the

[\)
N

following:
/ / /
/ / /
/ / /

NNNN
O\Ul-PW

JAMES B.FELDMAN, P.S.C.
ORDER ACCEPTING DEFERRED Attorney at Law

PROSECUTION 4947 N. Pearl Street

(US V Trenton Perry, CR18-51 13.) - 1 Ruston, WA 98407
_ (253) 759-4555

 

 

 

 

 

\OOQ\]O\LIl-BL)JN)-\

NNI\JNNN>-)-\>-lv-\»-»>-\>-»>-¢»--\»-\
S\)(JI-PWNr-‘O\OOC\IO\UI-PUJN>-\O

 

 

I. FINDINGS OF FACT

A. On or about the 13th day of March, 2018 , Petitioner was charged with the
offense/offenses charged in the Information. This offense occurred as a direct result of
alcoholism/ chemical dependency problems;

B. Petitioner suffers from an alcohol/drug problem and is in need of
treatrnent;

C. The probability of similar misconduct in the future is great if the problem
is not treated;

D. Petitioner is amenable to treatrnent;

E. An effective rehabilitative treatment plan is available to Petitioner
through STOP, an approved treatment facility as designated by the laws of the State of
Washington, and Petitioner agrees to be liable for all costs of this treatment program;

F. That Petitioner agrees to comply with the terms and conditions of the
program offered by the treatment facility as set forth in the diagnostic evaluation from
STOP, attached to Statement of Petitioner filed herewith, and that Petitioner agrees to
be liable for all costs of this treatment program; 7

G. That Petitioner has knowingly and voluntarily stipulated to the
admissibility and sufficiency of the facts as contained in the written police report
attached to Statement of Petitioner filed herewith.

H. That Petitioner has acknowledged the admissibility of the stipulated facts
in any criminal hearing or trial on the underlying offense or offenses held subsequent to
revocation of this Order Granting Deferred Prosecution and that these reports will be
used to support a finding of guilt;

I. That Petitioner has acknowledged and waived the right to testify, the right
to a speedy trial, the right to call witness to testify, the right to present evidence in his

or her defense,` and the right to a jury trial;

JAMES B.FELDMAN, P.S.C.
ORDER ACCEPTING DEFERRED Attorney at Law

PROSECUTION ` 4947 N. Pearl Street

(US v Trenton Perry, CR18-51 13.) - Rustoo, WA 98407
(253) 759-4555

 

\COO\IO\Ul-PL)JN>-‘

N N N N N l\) N r-‘ hips-1 v-\ v--a )-\ )-\ >-A )-d )'-\
C\Lll-l>WN'-‘O\OOO\]O\L/l-PUJN’_‘O

 

 

Frorn the foregoing FINDINGS OF FACT, the Court draws the following:

' Il. CONCLUSIONS OF LAW

A. That the above-entitled Court has jurisdiction over the subject matter and
Petitioner Trenton. M. Perry , in this case;

B. That Petitioner’s Petition for Deferred Prosecution meets the requirements `
of RCW 10.05 et seq.;

C. That the diagnostic evaluation and commitment to treatment meets the
requirements of RCW 10.05.15();

D. That Petitioner is eligible for deferred prosecution.

III. ORDER

Having made and entered the foregoing FINDINGS OF FACT and
CONCLUSIONS OF LAW, it is hereby

ORDERED that the defendant is accepted for deferred prosecution. The
prosecution of the above-entitled matter is hereby deferred for five (5) years pursuant to
RCW 10.05 et seq., upon the following terms and conditions:

A. Petitioner shall be on probation for the deferral period and follow the
rules and regulations of probation;

B. Petitioner shall enroll in and successfully complete the two-year treatment
program recommended by STOP according to the terms and conditions of that plan as
outlined in the diagnostic evaluation, a true copy of which is attached to the Petition
and incorporated herein by reference. Petitioner shall not change treatment agencies
without prior Probation approval;

C. _ The treatment facility, STOP, shall file with the United States Probation

Office status reports of Petitioner’s compliance with treatment, monthly during the first

JAMES B.FELDMAN, P.S.C.
ORDER ACCEPTING DEFERRED Attorney at Law

PROSECUTION 4947 N. Pearl Street

UJS v Trenton Perry, CR18-5113.) - 3 q Ruston, WA 98407
(253) 759-4555

 

\CO¢\`|O\Ul-l>b~l[\)»-¢

O\Ul-PUJN’-‘O\UOO\IO\Ul-PUJN*-‘O

 

 

year of the deferred prosecution period and every three (3) months during the second
year. The Court may increase the frequency of these reports at its discretion;

D. Petitioner shall notify U.S. Probation within 72 hours of any residence
change.

E. Petitioner shall abstain during the deferred prosecution period from any ‘
and all consumption of alcoholic beverages and/or non-prescribed mind-altering drugs;
F. Petitioner shall not operate a motor vehicle on the public highways
without a valid operator's license and proof of liability insurance sufficient to comply

with the state laws on financial responsibility;

G. Petitioner shall be law abiding and shall not commit any alcohol/drug
related offenses or other criminal offenses during the period of deferral,

H. Petitioner shall notify U.S. Probation within 72 hours of being arrested,
questioned, or cited by Law Enforcement;

I. In the event that Petitioner fails or neglects to carry out and fulfill any
term or condition of his treatinth plan or violates any provision of this Order or any
rule or regulation of his probation officer, upon receiving notice, the Court shall hold a
hearing to determine why Petitioner should not be removed from deferred prosecution
and prosecuted for the offense/offenses charged;

J. In the event the Court finds cause to revoke this deferred prosecution, the
stipulated police reports shall be admitted into evidence, and Petitioner shall have her
guilt or innocence determined by the Court;

K. That the statement of Petitioner for Deferred Prosecution shall remain
sealed, and all subsequent reports or documents relating to her treatment information
shall be sealed, to maintain confidentiality of Petitioner’s treatment information;

L. That the Department of Licensing be notified of this Order accepting the »

Petitioner for deferred prosecution;

JAMES B.FELDMAN, P.S.C.

ORDER ACCEPTING DEFERRED Attorney at Law
PROSECUTION 4947 N. Pearl Street
(US v Trenton Perry, CR18-5113.) - 4 Ruston, WA 98407

(253) 759-4555

 

\GOO\IC\UI-I>L»JN»-

NNNNNNI\)v-*r--¢»-‘)-‘>-a>-¢»_a»_a,_\,_i
O\Ut-PL)JN»-*O\QOO\]O\UI-PWN»-‘O

 

 

M. Upon proof of Petitioner’s successful completion of five years deferral
period in this Order, the Court shall dismiss the charges pending against Petitioner.
N. Additional conditions:
The defendant may travel out of state and out of country as necessary for his
employment(military service) following completion of alcohol

treatment

DONE IN OPEN COURT this ?Q day of @ q.¢waw\ , 2018.

@z/

UNITED sTATEsMAGISTRATE Jur)GE

 

 

 

J ames gyl‘{eldmanV
Attorn y for Petitioner
I have received a copy of the foregoing Order of Deferred Prosecution. I have

read and understand its contents, and agree to abide by the terms and conditions set
forth herein.

.//'

 

 

Dated: /p °'5¢ ’/J’ / 5
Trenton M. Per`v§
Petitioner
JAMES B.FELDMAN, P.S.C.
ORDER ACCEPTING DEFERRED Attorney at Law
PROSECUTION 4947 N. Pearl Street

(US v Trenton Perry, CR18-5113.) - 5 Rustoo, WA 98407
(253) 759-4555

 

COC\]O\Ul-PWN»-\

NN[\)N[\)[\)[\))-\r-\»-I\-»v-\)-»r-\)-lr-)-l
O\Ul-l>L)JN'-‘O\DO¢\]O\UIJ>L)JN*_‘O

 

 

I certify that a copy of this signed Order was mailed to the subject treatment
facility, on , 2018. The United States Probation Office was also

 

furnished a copy of this Order.
Clerk 6
, JAMES B.FELDMAN, P.S.C.,
ORDER ACCEPTING DEFERRED Attorney ac Law
PROSECUTION 4947 N. Pearl Street

(US v Trenton Perry, CR18-51 13.) - 6 Rustoo, WA 98407
, 1 (253) 759-4555

 

